EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese parent Application No. JP2017-095687, filed on 05/12/2017 was received with the present application.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Mark Williamson on 05/21/2021.

The application has been amended as follows:

In the Claims: 
In claim 2, line 4, the limitation “a weight of the flapper plurality of flappers when the flapper unit” has been amended to read -- a weight of the flapper when the flapper unit --.

In claim 8, line 4, the limitation “a front end of the discharged sheet” has been amended to read -- the front end of the discharged sheet --.

In claim 17, line 4, the limitation “a front end of the discharged sheet” has been amended to read -- the front end of the discharged sheet --.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1-5, 7-14, and 16-24 are allowed.
Claims 6 and 15 were cancelled by the applicant in the amendments filed on 05/11/2021.

The prior art of record, either individually or in combination, fail to teach or suggest a sheet storage device or a printing apparatus having the particular structure recited within corresponding independent claims 1 and 10. More specifically, sheet storage device of a printing apparatus comprising a flapper unit that is supported by a leg unit; the leg unit being supported by a support that is capable of moving the flapper unit relative to the printing apparatus; and a receiver having a first end portion (that is supported by the support at a location below the flapper unit) and a second end portion (that is supported by the support at a location higher than the position of said first end portion); wherein, the flapper unit is configured to displace between a first position and a second position to correspondingly guide a sheet discharged form a discharge port of the printing apparatus to the receiver using the first surface of said flapper unit, or to support a sheet discharged form a discharge port of the printing apparatus using the second surface of said flapper unit. As set forth in the previous office action (dated 05/11/2021), Ueyama (U.S. PGPUB 2013/0286124) appear to be the closest related prior art to applicant’s claimed invention. Where, Ueyama teach a sheet storage device in a printing apparatus comprising a flapper unit, a leg unit, a support, and a receiver, all having a substantially similar structural configuration and designed to function in a similar manner to the sheet discharge unit described by the applicant. However, the leg unit in the sheet storage device taught by Ueyama integrally supports both the flapper unit and the printing apparatus; and the support that is configured to directly support said leg unit and the flapper unit, also supports the printing apparatus. Therefore, the support in Ueyama’s sheet storage device is not capable of moving the flapper unit relative to the printing apparatus. Furthermore, none of the other prior art identified by the examiner, disclose or render obvious a sheet storage device in a printing apparatus having the precise structure and exact functional configuration recited by the applicant within claims 1 and 10. Thus, claims 1 and 10 limitations appears to include allowable subject matter over prior art cited by the examiner; especially when said limitations are viewed in light of applicant’s specification.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/R.J.D./Examiner, Art Unit 3654					/MICHAEL R MANSEN/                                                                                  Supervisory Patent Examiner, Art Unit 3654